 

Cassel Sa ecSS844GBBOH4EBP Dodocumeant476 FirdeadOmM2200 PRage bpk2

 

  
   

ol

UsDCc SDs ik LOWEY DANNENBERG

, 4
DOCUMENT ul

hh

war m7
BLECTR! OC ALLY FEE |
a Be

¥

x:

‘
35

i

 

 

DOr # cern SQ-ORDERED:
Ware: a ly 22, 2020 ., 2
Gyorge¥. Daniels, U.S.D.J.
VIA ECE ;

Dated: JUL 2 3 2020

 

The Honorable George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007-1312

Re: Sonterra Master Capital Fund Ltd. et al. v. UBS AG et al, No. 15-cv-5844 (GBD) (SLC)
Dear Judge Daniels:

As counsel for Plaintiffs, we write with the consent of all parties to respectfully request an
agreed, one-week adjustment to the previously endorsed schedule governing Plaintiffs’ forthcoming
amended complaint. See ECF No. 471.

In order to further the interests of judicial economy and efficiency, the parties have agreed
that on or before July 31, 2020, Plaintiffs will provide Defendants with a copy of their proposed
Second Amended Complaint so that Defendants can consider whether they will consent to or oppose
the proposed amendment. Defendants will advise Plaintiffs whether they consent to or oppose the
proposed amendment by noon Eastern time on August 14, 2020, and whether they believe there are
any issues that require the Court’s intervention. Nothing in this process shall constitute a waiver of
any defense that may be available to Defendants, including based on lack of personal jurisdiction or
improper venue.

If Defendants consent to the amendment, briefing shall proceed as follows:

 

e Plaintiffs shall file the Second Amended Complaint no later than August 17, 2020
e Defendants shall file any motion to dismiss papers by October 9, 2020

e Plaintiffs shall file any opposition papers by November 30, 2020

e Defendants shall file any reply papers by December 21, 2020

If Defendants oppose the amendment, briefing shall proceed as follows:

e Plaintiffs shall file a motion for leave to amend no later than August 21, 2020
e Defendants will file any opposition brief on or before October 16, 2020
e Plaintiffs will file any reply papers by November 16, 2020

We respectfully request that the Court endorse the proposed agreed adjustment to the
schedule, which is intended to resume this litigation promptly while still providing necessary flexibility

www.lowey.com
44 South Broadway, Suite 1100, White Plains, NY 10601-4459 (p) 914-997-0500 (f) 914-997-0035
One Tower Bridge, 100 Front Street, Suite 520, West Conshohocken, PA 19428 (p) 215-399-4770 (f) 610-862-9777
Case 115-0, USB4-GBD HBP Douument476 FlBWdO”7Z220 Page 2ui2

din LOWEY DANNENBERG The Honorable George B. Daniels
July 22, 2020
Page 2

during the ongoing coronavirus pandemic. This ts Plaintiffs’ first request for an extension with respect
to this schedule.

Respectfully submitted,

/s/ Vincent Briganti

Vincent Brigantt

ce: Counsel of Record (via ECF)

www lowey.com
One Tower Bridge, 100 Front Street, Suite 520, West Conshohocken, PA 19428 (p) 215-399-4770 (f) 610-862-9777
44 South Broadway, Suite 1100, White Plains, NY 10601-4459 (p) 914-997-0500 (f) 914-997-0035
